           Case 2:19-cv-01138-RAJ-MLP Document 48 Filed 04/15/20 Page 1 of 1




 1                                                           THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
     BRIAN GORNE and ADRIENNE WALKER,                               No. 2:19-cv-01138-RAJ-MLP
 8
                                    Plaintiffs,
 9                                                                  ORDER GRANTING JOINT
           vs.                                                      STIPULATION TO CONTINUE EXPERT
10                                                                  WITNESS REPORTS UNDER FRCP
     UBER TECHNOLOGIES, INC., a Delaware                            26(A)(2)
11   Corporation, AND THE FIRST DOE
     THROUGH ONE HUNDREDTH DOE,
12   INCLUSIVE,
13                                  Defendants.
14
           The Court having considered the JOINT STIPULATION TO CONTINUE EXPERT
15
     WITNESS REPORTS UNDER FRCP 26(a)(2):
16
           IT IS HEREBY ORDERED that the Joint Stipulation is GRANTED.
17
           DATED this 15th day of April, 2020.
18

19                                                                    A
20                                                        THE HONORABLE MICHELLE L. PETERSON

21   PEARCE LEWIS LLP                                                 WEINSTEIN CAGGIANO PLLC

22   s/ Timothy B. Pearce                                             s/ Alexandra Caggiano
     Timothy F. Pearce, ESQ., CA SBN 215223                           Alexandra B. Caggiano, WSBA No. 47862
23   Counsel for Plaintiffs                                           Counsel for Plaintiffs
24   WOOD, SMITH, HENNING & BERMAN LLP

25   s/ Timothy D. Shea
     Timothy D. Shea, WSBA No. 39631
26   Counsel for Uber Technologies, Inc.
27


      ORDER GRANTING JOINT STIPULATION TO            PEARCE LEWIS LLP                     WEINSTEIN CAGGIANO PLLC
      CONTINUE EXPERT WITNESS REPORTS UNDER        423 WASHINGTON STREET, SUITE 510          600 UNIVERSITY STREET, SUITE 1620
                                                        SAN FRANCISCO, CA 94111                  SEATTLE, WASHINGTON 98101
      FRCP 26(A)(2) - 1                           415-964-5225 - FACSIMILE 415-830-9879    (206) 508-7070 - FACSIMILE (206) 237-8650
